ACCEPTED
                                                                         02-17-00165-CV
                                                              SECOND COURT OF APPEALS
                                                                    FORT WORTH, TEXAS
                                                                      12/11/2017 4:36 PM
                                                                          DEBRA SPISAK
                                                                                  CLERK

                        NO. 02-17-00165-CV

                                                          FILED IN
                                                   2nd COURT OF APPEALS
                              IN THE                 FORT WORTH, TEXAS
                   SECOND COURT OF APPEALS         12/11/2017 4:36:45 PM
                     AT FORT WORTH, TEXAS              DEBRA SPISAK
                                                            Clerk
                  ______________________________

                    LAURIE VOIGHT, Appellant,
                              v.

                     KEVIN VOIGHT, Appellee.
                 _______________________________

                      ON APPEAL FROM THE
          TH
        324 DISTRICT COURT OF TARRANT COUNTY, TEXAS
                  TRIAL COURT NO. 324-610645-17
__________________________________________________________________

                  AMENDED APPELLEE'S BRIEF
__________________________________________________________________


                                  KAREN L. BAYLOR
                                  State Bar No. 00798549
                                  BAYLOR FAMILY LAW
                                  9500 RAY WHITE ROAD
                                  SUITE 200
                                  FORT WORTH, TEXAS 76244
                                  Tel. (817) 745-4705
                                  Email: karen@baylorfamilylaw.com

                                  ATTORNEY FOR APPELLEE
                                  KEVIN J. VOIGHT




               ORAL ARGUMENT NOT REQUESTED
                  IDENTITY OF PARTIES AND COUNSEL


      Pursuant to Rule 38.2 of the Texas Rules of Appellate Procedure, the
undersigned counsel for Appellee certifies that the following is a list of all parties
and counsel to the Trial Court’s Order, including a designation of the trial counsel
and a correction of appellee counsel:


Trial Counsel for Appellant:
KYLE CLAUNCH
State Bar No. 04326150
301 West Central Avenue
Fort Worth, Texas 76164
Tel.: (817) 335-4003
Fax: (817) 335-7112

Appellate Counsel for Appellant/Petitioner:
Perry J. Cockerell
State Bar No. 04462500
Adkerson, Hauder & Bezney P.C.
1700 Pacific Avenue, Suite 4450
Dallas, Texas 75201
Tel.: (214) 740-2521
Fax: (214) 740-2501
pcockerell@ahblaw.net

Trial Counsel for Appellee:             Appellate Counsel for Appellee/Respondent:
Aaron L. Benter                         Karen L. Baylor
State Bar No. 24059051                  State Bar No. 00798549
MARX, ALTMAN & JOHNSON                  BAYLOR FAMILY LAW
2905 Lackland Road                      9500 Ray White Road, Suite 200
Fort Worth, Texas 76116                 Keller, Texas 76244
Tel.: (817) 926-2611                    Tel.: (817) 745-4705
Fax: (817) 926-6188                     karen@baylorfamilylaw.com
aaronbenter@majadmin.com

                                          ii
                   TABLE OF CONTENTS


IDENTITY OF PARTIES AND COUNSEL……………………………………ii

TABLE OF CONTENTS………………………………………………………..iii

INDEX OF AUTHORITIES…………………………………………………….iv

STATEMENT OF FACTS……………………………………………………….1

SUMMARY OF ARGUMENT…………………………………………………..3

ARGUMENT……………………………………………………………………..5

PRAYER………………………………………………………………………...13

CERTIFICATE OF COMPLIANCE & CERTIFICATE OF SERVICE……….15

APPENDIX……………………………………………………………………..16

    A   ASSOCIATE JUDGE’S SUPPLEMENTAL REPORT

    B   TEXAS FAMILY CODE, CHAPTER 9




                            iii
                           INDEX OF AUTHORITIES



CASE LAW

Beck v. Walker, 154 S.W.3d 895 (Tex. App.-Dallas 2005, no pet.)

Bell Aerospace Corp. v. Anderson, 478 S.W.2d 191 (Tex.Civ.App.-El Paso, 1972)

DeGroot v. DeGroot, 369 S.W.3d at 922 (Tex.App.-Dallas 2008, no pet.)

Garza et al. v. Alviar et al., 395 S.W.2d 821 (Sup.Ct. 1965)

Hollingsworth v. Hollingsworth, 274 S.W.3d 811 (Tex. App. - Dallas 2008)

Holt Atherton Indus., Inc. v. Heine, 835 S.W.2d 80 (Tex. 1992)

In re Pyrtle, 433 S.W.3d 152 (Tex. App. - Dallas, 2014)

In re T.J.L., 97 S.W.3d 257 (Tex. App.-Houston [14th Dist.] 2002, no pet.)

Missouri Pac. Ry. Co. v. Somers, Tex. 439, 14 S.W. 779 (1890)

McMillen Feeds, Inc. of Texas et al. v. Harlow, 405 S.W.2d 123
(Tex.Civ.App.)(Ref. n.r.e.)


TEXAS FAMILY CODE

Tex. Fam. Code §§ 9.001 – 9.010


ARTICLES

Robert W. Calvert, 38 Tex.Law Rev. 361

30 Tex. L. Rev. 803


                                         iv
                           STATEMENT OF FACTS

      The underlying case was initiated by KEVIN J. VOIGHT (APPELLEE) with

a Petition for Enforcement of Property Division by Contempt. (CR 4).           The

property division was originally set out in a Final Decree of Divorce signed by the

324th Judicial District Court of Tarrant County, Texas, on January 10, 2017. That

Final Order was referenced in Mr. VOIGHT’s Petition for Enforcement. The

provisions sought to be enforced from the Order (Final Decree of Divorce) were

also clearly and specifically stated in his Petition for Enforcement, along with

LAURIE A. VOIGHT’s (APPELLANT’s) exact violation of the Final Decree of

Divorce through her failure to move from the residence confirmed as the separate

property KEVIN J. VOIGHT (APPELLEE) by a date certain. (Id.). The date of

compliance in the Final Decree of Divorce is NOVEMBER 15, 2016, however,

this date was inadvertently recorded in the Petition for Enforcement as

NOVEMBER 1, 2016. (Id.). This was a clerical error by trial counsel when

drafting the Petition. This error WAS NOT brought to the attention of the under

Court prior to or during the hearing below. It was clarified in testimony to the

Court in the hearing on the Enforcement. (RR 9, 28, 29, 40 & 41). No objections

were considered as to alleged vagueness of the Petition for Enforcement.

      An Associate Judge’s Supplemental Report (not an “Order”) was rendered

on February 24, 2017, with the date of February 26, 2017, as the date

APPELLANT was to deliver the residence to APPELLEE following the filing of

                                        1
his Petition for Enforcement. (CR 14). The same Report noticed all parties of the
reset date (MARCH 17, 2017) for the Hearing on the Petition for Enforcement.
(Id.). The Report went on to specifically reserve the issue of damages until the
reset date. (Id.).
       On March 17, 2017, the Court took testimony that APPELLANT did not
move out of the residence on or before November 15, 2016; that APPELLANT did
not move out of the residence on or before November 30, 2016; that APPELLANT
did not move out of the residence on or before February 26, 2017; and that the
APPELLANT did not move out of the residence until March 3, 2017. (RR 10, 11,
19, 28, 29, 41 & 42). APPELLEE testified that he incurred damages due to
APPELLANT’s failure to move out of his separate property residence. (RR 12, 13,
24 & 25). Said damages were expenses APPELLEE incurred as a direct result of
not being allowed rightful use of his residence, specifically, housing expenses (rent
and deposits) for himself, boarding expenses for his dogs, and additional expenses
for medical injections for his dogs while being boarded. (Id.).
       After receiving testimony and evidence, the under Court signed an Order
finding LAURIE A. VOIGHT (APPELLANT) failed to comply with and therefore
violating the provisions of the order (Final Decree of Divorce) when she did not
vacate the residence at 4201 Spindletree Lane, Fort Worth, TX 76137 until March
3, 2017. (CR 15 & 19). The Court below went on to award damages to KEVIN J.
VOIGHT (APPELLEE) in the amount of $5,000.00 for Ms. VOIGHT’s failure to
comply with the Final Decree of Divorce. (Id.)(RR 24). This $5,000.00 was
ordered to be deducted from the $16,500.00 owed to Ms. VOIGHT under other
provisions of the Final Decree of Divorce. (Id.).
                                          2
                        SUMMARY OF ARGUMENT

        The Orders entered enforcing the Final Decree of Divorce and finding

LAURIE A. VOIGHT (APPELLANT) in contempt should be confirmed.

        APPELLANT’s suggestion to the Honorable Court that it is not possible to

determine the exact compliance date for move out is erroneous and misleading.

Though the date of November 1, 2016, was recorded in APPELLEE’s Petition for

Enforcement as an inadvertent clerical error, the date Ordered in the Final Decree

of Divorce for APPELLANT to turn over KEVIN J. VOIGHT’s (APPELLEE’s)

separate property residence was clarified through testimony elicited at the

Enforcement hearing in open Court as being November 15, 2016. (RR 9, 28, 29, 40

& 41). This date Ordered in the Final Decree of Divorce was not contested by

APPELLEE in the Enforcement hearing.

        The Associate Judge did not “extend” the move out date Ordered in the

Final Decree of Divorce. Rather, the Associate Judge’s Supplemental Report

provided a means of enforcement of the division of property made in the Final

Decree of Divorce by establishing a new date and time to deliver the specific

existing property (APPELLEE’s separate property residence) awarded previously.

(CR 14).    The original date of compliance, November 15, 2016, remains

enforceable under the Final Decree of Divorce. APPELLANT’s own testimony in

the Court below was that she moved out on March 3, 2017, eight (8) days AFTER

                                       3
the date in the Associate Judge’s Supplemental Report. (RR 29). Had the Report

been reduced to writing and entered with the Court as an Order, APPELLEE was

within his legal rights to amend his Motion for Enforcement after February 26,

2017, and request a second count of Contempt be Ordered against APPELLANT,

not give up his legal right to the first count.

        Further, this is not a case of a “hold over tenant” or of “special damages”.

It is a Post-Divorce Enforcement of Property case under Chapter 9 of the Texas

Family Code. The remedy utilized by the Trial Court of the reduction to money

judgment following APPELLANT’s failure to delivery the property awarded in the

Decree is not only the “proper measure of damages”, it is statutorily sanctioned

when delivery of the property alone is no longer an adequate remedy. Tex. Fam.

Code Ann § 9.010.        Considering the financial damages KEVIN J. VOIGHT

(APPELLEE) suffered from LAURIE A. VOIGHT’s (APPELLANT’s) failure to

comply with the Court’s Order, the award of $5,000.00 for damages is not an abuse

of the Trial Court’s discretion. (RR 47).




                                            4
                                   ARGUMENT


       APPELLANT first presents the issue of whether the trial court abused its

discretion in holding LAURIE A. VOIGHT in contempt of court for not

timely moving out of the marital residence because there was no evidence of

the court order that was violated and the compliance date was extended.

       KEVIN J. VOIGHT, APPELLEE, would begin his argument in support of

the Trial Court’s ruling by address the legal term “abuse of discretion” when

applied to a Texas Family Code Chapter 9 case. A trial court's decision to grant or

deny   the   relief   requested   in   a   post-divorce   motion    for   clarification

or enforcement is reviewed for an abuse of discretion. See Hollingsworth v.

Hollingsworth, 274 S.W.3d 811, 815 (Tex. App.-Dallas 2008, no pet.). When, as

here, the trial court did not file findings of fact and conclusions of law, we imply

that the trial court made all findings necessary to support the judgment and will

uphold those findings if supported by sufficient evidence. See Holt Atherton

Indus., Inc. v. Heine, 835 S.W.2d 80, 83-84 (Tex. 1992); Beck v. Walker, 154
S.W.3d 895, 901 (Tex. App.-Dallas 2005, no pet.). Under the abuse of discretion

standard, sufficiency of the evidence is not an independent ground of error but

rather is a relevant factor in assessing whether the trial court abused its discretion.

Beck, 154 S.W.3d at 902; In re T.J.L., 97 S.W.3d 257, 266 (Tex. App.-Houston

                                           5
[14th Dist.] 2002, no pet.). When acting as fact finder, the trial court is the sole

judge of witnesses' credibility and can draw reasonable inferences from the facts.

See Beck, 154 S.W.3d at 901.

No Evidence of the Court Order

       In the instant case, the property division was originally set out in a Final

Decree of Divorce signed by the 324th Judicial District Court of Tarrant County,

Texas, on January 10, 2017. That Final Order and date of entry were referenced in

Mr. VOIGHT’s Petition for Enforcement. (CR 4). The provisions sought to be

enforced from the Order (Final Decree of Divorce) were also clearly and

specifically stated in his Petition for Enforcement, along with LAURIE A.

VOIGHT’s (APPELLANT’s) exact violation of the Final Decree of Divorce

through her failure to move from the residence which had been confirmed as the

separate property of KEVIN J. VOIGHT (APPELLEE) by a date certain. (Id.).

The date of compliance in the Final Decree of Divorce is NOVEMBER 15, 2016,

however, this date was inadvertently recorded in the Petition for Enforcement as

NOVEMBER 1, 2016. This was a clerical error by trial counsel when drafting the

Petition. This error WAS NOT brought to the attention of the under Court prior to

or during the hearing below. Testimony was elicited to clarify this issue at the

Hearing on the Motion for Enforcement. (RR 9, 28, 29, 40 & 41). Further, no

objections were considered as to alleged vagueness of the Petition for Enforcement

due to this clerical error.

       It is uncontested by APPELLANT that on March 17, 2017, the Court took

                                         6
testimony from the parties that APPELLEE, KEVIN J. VOIGHT, agreed to allow

APPELLANT, LAURIE A. VOIGHT, to remain an extra 15 days at the residence;

that he agreed she could stay in the residence until November 30, 2016; that

APPELLANT did not move out of the residence on or before November 15, 2016;

that APPELLANT did not move out of the residence on or before November 30,

2016; that APPELLANT did not move out of the residence on or before February

26, 2017; and that the APPELLANT did not move out of the residence until March

3, 2017. (RR 10, 11, 19, 18, 29, 41 & 42). Additional uncontested testimony of

APPELLEE was that he incurred damages due to APPELLANT’s failure to move

out of his separate property residence; that said damages were expenses

APPELLEE incurred as a direct result of not being allowed rightful use of his

residence; and specifically, that those damages included housing expenses (rent

and deposits) for himself, boarding expenses for his dogs, and additional expenses

for medical injections for his dogs while being boarded. (RR 12, 13, 24 & 25).

       It is significant to note that the February 26, 2017, date was brought into

testimony because an Associate Judge’s Supplemental Report (not an “Order”) was

rendered on February 24, 2017, with the date of February 26, 2017, as the date

APPELLANT was to deliver the residence to APPELLEE following the filing of

his Petition for Enforcement. (CR 14). The same Report noticed all parties of the

reset date (MARCH 17, 2017) for the Hearing on the Petition for Enforcement.

(Id.). The Report went on to specifically reserve the issue of damages until the

reset date. (Id.).

                                        7
      The basic rule for considering 'no evidence' and 'insufficient evidence' points

of error is contained in the article of Robert W. Calvert, 38 Tex.Law Rev. 361. In

deciding 'no evidence' points, the reviewing Court should view the evidence in its

most favorable light in support of the finding of fact, considering only the evidence

and inferences which support the finding and rejecting the evidence and inferences

to the contrary. In considering 'insufficient evidence' points, the entire record must

be considered, and such points sustained if the evidence is factually insufficient to

support a finding or if the finding is so contrary to the great weight and

preponderance of the evidence as to be clearly wrong. It is the duty of this Court to

consider the 'no evidence' points first.

…

As Chief Justice Calvert of the Texas Supreme Court stated in 38 Texas Law

Review at p. 367:

'If there is evidence of probative force tending to prove the existence of a vital fact

and evidence tending to disprove its existence and the point of error is that the

finding is against the great weight and preponderance of the evidence, the rule by

which a Court of Civil Appeals should be guided in passing on the point is simple

even if the conclusion to be reached in a particular case is difficult. If the finding

of the existence of the fact, considering all of the evidence, is so contrary to the

great weight and preponderance of the evidence as to be clearly wrong and unjust,

                                           8
the court should sustain the point and order a new trial; otherwise, the court should

overrule the point and affirm.' (Citing Missouri Pac. Ry. Co. v. Somers, 78 Tex.
439, 14 S.W. 779 (1890); 30 Tex. L. Rev. 803). See also Garza et al. v. Alviar et

al., 395 S.W.2d 821 (Sup.Ct.1965); McMillen Feeds, Inc. of Texas et al. v. Harlow,

Tex.Civ.App., 405 S.W.2d 123 (Ref. n.r.e.). Bell Aerospace Corp. v. Anderson,

478 S.W.2d 191, 195 – 198, (Tex.Civ.App.-El Paso, 1972).

      APPELLEE respectfully suggest to the Honorable Court that the trial court

did not abuse its discretion in holding Laurie Voight in contempt of court for not

timely moving out of the marital residence. Based on Chief Justice Calvert’s “no

evidence” analysis herein above, this court should view the evidence in its most

favorable light in support of the finding of fact, considering only the evidence and

inferences which support the finding and rejecting the evidence and inferences to

the contrary court. When held to that burden, the trial court could have found

sufficient evidence to make all findings necessary to support the judgment.

Compliance Date was Extended

        The Associate Judge did not “extend” the move out date Ordered in the

Final Decree of Divorce. Rather, the Associate Judge’s Supplemental Report

provided a means of enforcement of the division of property made in the Final

Decree of Divorce by establishing a new date and time to deliver the specific

existing property (APPELLEE’s separate property residence) awarded previously.

(CR 14).

                                         9
The original date of compliance, November 15, 2016, remains enforceable under

the Final Decree of Divorce. APPELLANT’s own testimony in the Court below

was that she moved out on March 3, 2017, eight (8) days AFTER the date in the

Associate Judge’s Supplemental Report. (RR 29). Had the Report been reduced to

writing and entered with the Court as an Order, APPELLEE was within his legal

rights to amend his Motion for Enforcement after February 26, 2017, and request a

second count of Contempt be Ordered against APPELLANT, not give up his legal

right to the first count.

       Subchapter “A” of Chapter 9 of the Texas Family Code is titled “Suit to

Enforce Decree.” See Tex. Fam.Code Ann. §§ 9.001–.014 (West 2006 &

Supp.2013). Pursuant to that subchapter, a party affected by a decree of divorce

providing for a division of property may request enforcement of that decree by

filing a suit to enforce in the court that rendered the decree. Id. § 9.001. Generally,

the court that rendered the decree of divorce retains the power to enforce the

property division contained therein. Id. § 9.002.      Specifically, “the court may

render further orders to enforce the division of property made in the decree of

divorce ... to assist in the implementation of or to clarify the prior

order.” DeGroot, 369 S.W.3d at 922 (citing Tex. Fam.Code Ann. § 9.006(a)). The

trial court “may specify more precisely the manner of effecting the property

division previously made or approved if the substantive division of property is not

                                          10
altered or changed.” Tex. Fam.Code Ann. § 9.006(b)… “To enforce a division in a

divorce decree of specific, existing property, the trial court may order the property

to be delivered.” DeGroot, 369 S.W.3d at 922 (citing Tex. Fam.Code Ann. §

9.009). In re Pyrtle, 433 S.W.3d 152 (Tex. App. - Dallas, 2014).

      This is exactly what the trial court did when it signed the Associate Judge’s

Supplemental Report that “LAURIE VOIGHT will move out of 4201 Spindletree,

Fort Worth, TX 76137 by Sunday, February 26, 2017, at 3:00 p.m.”. (CR 14). The

original date of compliance, November 15, 2016, remains enforceable under the

Final Decree of Divorce. That original date was not “extended”.

        The Honorable Court should overrule the APPELLANT’s first point and

affirm the trial court’s Orders.

      APPELLANT’s second issue presented is whether the trial court erred in

granting $5,000.00 in damages to KEVIN J. VOIGHT because it was the

improper measure of damages for a holdover tenant and the damages offered

were special damages that were not pled.

        APPELLEE would respectfully advise the Court that this query is a simple

misunderstanding of the law. The case before the Court is not a case of a “hold

over tenant” or of “special damages”.         It is a Post-Divorce Enforcement of

Property case under Chapter 9 of the Texas Family Code. The remedy utilized by

the Trial Court of the reduction to money judgment following APPELLANT’s

                                         11
failure to delivery the property awarded in the Decree is not only the proper

measure of damages, it is a self-contained, statutorily sanctioned measure of

damages when delivery of the property alone is no longer an adequate remedy. To

wit, “[i]f a party fails to comply with a decree of divorce or annulment and

delivery of property awarded in the decree is no longer an adequate remedy, the

court may render a money judgment for the damages caused by that failure to

comply.” Tex. Fam. Code Ann. § 9.010.

          Much like the ruling in Pyrtle, the trial court had the authority to reduce

the property division made in the divorce decree to a money judgment pursuant to

section    9.010    of   the   family    code.   Id.; DeGroot, 369 S.W.3d     at

923; Campbell, 2011 WL 2436513, at *3. Considering testimony received by the

Court below regarding the financial damages KEVIN J. VOIGHT (APPELLEE)

suffered from LAURIE A. VOIGHT’s (APPELLANT’s) failure to comply with the

Court’s Order, the award of $5,000.00 for damages is not an abuse of the Trial

Court’s discretion. (RR 12, 13, 24 & 25). Hence, the trial court did not err in

granting $5,000.00 in damages to KEVIN J. VOIGHT. (CR 15 & 19)(RR 47).

          The Honorable Court should overrule the APPELLANT’s second point

and affirm the trial court’s Orders.




                                          12
                                      PRAYER

        In conclusion, APPELLEE, KEVIN J. VOIGHT, prays this Honorable

Court find that the trial court did not abuse its discretion in determining

        (1)      that LAURIE A. VOIGHT (APPELLANT) failed to comply with

the Final Decree of Divorce provisions, since these provisions were clearly and

specifically stated in KEVIN J. VOIGHT’s (APPELLEE’s) Petition for

Enforcement, as was LAURIE A. VOIGHT’s (APPELLANT’s) exact violation of

the Final Decree of Divorce through her failure to move from the residence

confirmed as the separate property KEVIN J. VOIGHT (APPELLEE) by a date

certain (November 15, 2016). Additionally, the parties testified to same in open

Court, and both Court Orders entered following the hearing set out the same;

        (2)      that under Chapter 9 of the Texas Family Code, LAURIE A.

VOIGHT (APPELLANT) was in contempt for this violation of the Trial Court’s

Order whether or not she had moved from the property as of the date of the

contempt hearing;

       (3)       that under Chapter 9 of the Texas Family Code, delivery of

property awarded in the Decree was no longer an adequate remedy considering the

damages KEVIN J. VOIGHT (APPELLEE) suffered from this failure to comply;

       (4)       that under Chapter 9 of the Texas Family Code, the court properly

rendered a money judgment for the damages against LAURIE A. VOIGHT

(APPELLANT) caused by her failure to comply;

                                          13
          (5)   that this is not a case of a “hold over tenant” or of “special

damages”, but rather that under Chapter 9 of the Texas Family Code, the remedy

of the reduction to money judgment was proper and in addition to the other

remedies provided by law;

          (6)   that under Chapter 9 of the Texas Family Code, the enforcement of

the division of property made in the Final Decree of Divorce by and thru the

Associate Judge’s Supplemental Report to deliver the specific existing property

awarded previously on a new date and time was NOT an extension for the original

date of compliance.

          APPELLEE, KEVIN J. VOIGHT, further prays this Honorable Court

affirm the Trial Court’s judgment and award APPELLEE costs for defending this

appeal.

                                     Respectfully submitted,




                                            KAREN L. BAYLOR
                                            Texas Bar No. 00798549
                                            Email: karen@baylorfamilylaw.com
                                            9500 RAY WHITE ROAD
                                            SUITE 200
                                            FORT WORTH, TEXAS 76244
                                            Tel. (817) 745-4705
                                            Attorney for Appellee
                                            KEVIN J. VOIGHT



                                       14
                       CERTIFICATE OF COMPLIANCE


      This brief was prepared using MicroSoft Word. I certify that the word count
according to said software, excluding the cover, tables/indices, signature block and
certificates, is 3309 words. I have no reason to believe it is inaccurate.




                                        KAREN L. BAYLOR
                                        ATTORNEY FOR APPELLEE




                          CERTIFICATE OF SERVICE

      I certify that on November 22, 2017, a true and correct copy of Amended
Appellee's Brief was served on PERRY J. COCKERELL electronically at
pcockerell@ahblaw.net, as provided by the Texas Rules of Appellate Procedure,
and the electronic transmission was reported as complete.




                                        KAREN L. BAYLOR
                                        ATTORNEY FOR APPELLEE
                                        E-mail: karen@baylorfamilylaw.com




                                          15
                       APPENDIX


Tex. Fam. Code, Chapter 9 (partial)….……………………………………………A

ASSOCIATE JUDGE’S SUPPLEMENTAL REPORT…………………………...B




                           16
                                         A
                                 FAMILY CODE
                TITLE 1. THE MARRIAGE RELATIONSHIP
                SUBTITLE C. DISSOLUTION OF MARRIAGE
                CHAPTER 9. POST-DECREE PROCEEDINGS
              SUBCHAPTER A. SUIT TO ENFORCE DECREE


         Sec. 9.001. ENFORCEMENT OF DECREE. (a) A party affected by a
decree of divorce or annulment providing for a division of property as provided by
Chapter 7, including a division of property and any contractual provisions under
the terms of an agreement incident to divorce or annulment under Section 7.006
that was approved by the court, may request enforcement of that decree by filing a
suit to enforce as provided by this chapter in the court that rendered the decree.
         (b) Except as otherwise provided in this chapter, a suit to enforce shall be
governed by the Texas Rules of Civil Procedure applicable to the filing of an
original lawsuit.
         (c) A party whose rights, duties, powers, or liabilities may be affected by
the suit to enforce is entitled to receive notice by citation and shall be commanded
to appear by filing a written answer. Thereafter, the proceedings shall be as in civil
cases generally.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17, 1997.
Amended by:
      Acts 2013, 83rd Leg., R.S., Ch. 242 (H.B. 389), Sec. 5, eff. September 1,
2013.


        Sec. 9.002. CONTINUING AUTHORITY TO ENFORCE DECREE. The
court that rendered the decree of divorce or annulment retains the power to enforce
the property division as provided by Chapter 7, including a property division and
any contractual provisions under the terms of an agreement incident to divorce or
annulment under Section 7.006 that was approved by the court.
Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17, 1997.
Amended by:
      Acts 2013, 83rd Leg., R.S., Ch. 242 (H.B. 389), Sec. 6, eff. September 1,
2013.


         Sec. 9.003. FILING DEADLINES. (a) A suit to enforce the division of
tangible personal property in existence at the time of the decree of divorce or
annulment must be filed before the second anniversary of the date the decree was
signed or becomes final after appeal, whichever date is later, or the suit is barred.
         (b) A suit to enforce the division of future property not in existence at the
time of the original decree must be filed before the second anniversary of the date
the right to the property matures or accrues or the decree becomes final, whichever
date is later, or the suit is barred.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17, 1997.


       Sec. 9.004. APPLICABILITY TO UNDIVIDED PROPERTY. The
procedures and limitations of this subchapter do not apply to existing property not
divided on divorce, which are governed by Subchapter C and by the rules
applicable to civil cases generally.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17, 1997.

…

        Sec. 9.006. ENFORCEMENT OF DIVISION OF PROPERTY. (a)
Except as provided by this subchapter and by the Texas Rules of Civil Procedure,
the court may render further orders to enforce the division of property made or
approved in the decree of divorce or annulment to assist in the implementation of
or to clarify the prior order.
        (b) The court may specify more precisely the manner of effecting the
property division previously made or approved if the substantive division of
property is not altered or changed.
        (c) An order of enforcement does not alter or affect the finality of the
decree of divorce or annulment being enforced.
Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17, 1997.
Amended by:
      Acts 2013, 83rd Leg., R.S., Ch. 242 (H.B. 389), Sec. 7, eff. September 1,
2013.

This section was amended by the 85th Legislature. Pending publication of the
current statutes, see S.B. 1237, 85th Legislature, Regular Session, for amendments
affecting this section.


        Sec. 9.007. LIMITATION ON POWER OF COURT TO ENFORCE. (a)
A court may not amend, modify, alter, or change the division of property made or
approved in the decree of divorce or annulment. An order to enforce the division
is limited to an order to assist in the implementation of or to clarify the prior order
and may not alter or change the substantive division of property.
        (b) An order under this section that amends, modifies, alters, or changes
the actual, substantive division of property made or approved in a final decree of
divorce or annulment is beyond the power of the divorce court and is
unenforceable.
        (c) The power of the court to render further orders to assist in the
implementation of or to clarify the property division is abated while an appellate
proceeding is pending.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17, 1997.


        Sec. 9.008. CLARIFICATION ORDER. (a) On the request of a party or
on the court's own motion, the court may render a clarifying order before a motion
for contempt is made or heard, in conjunction with a motion for contempt or on
denial of a motion for contempt.
        (b) On a finding by the court that the original form of the division of
property is not specific enough to be enforceable by contempt, the court may
render a clarifying order setting forth specific terms to enforce compliance with the
original division of property.
        (c) The court may not give retroactive effect to a clarifying order.
        (d) The court shall provide a reasonable time for compliance before
enforcing a clarifying order by contempt or in another manner.
Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17, 1997.


       Sec. 9.009. DELIVERY OF PROPERTY. To enforce the division of
property made or approved in a decree of divorce or annulment, the court may
make an order to deliver the specific existing property awarded, without regard to
whether the property is of especial value, including an award of an existing sum of
money or its equivalent.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17, 1997.
Amended by:
      Acts 2013, 83rd Leg., R.S., Ch. 242 (H.B. 389), Sec. 8, eff. September 1,
2013.


        Sec. 9.010. REDUCTION TO MONEY JUDGMENT. (a) If a party fails
to comply with a decree of divorce or annulment and delivery of property awarded
in the decree is no longer an adequate remedy, the court may render a money
judgment for the damages caused by that failure to comply.
        (b) If a party did not receive payments of money as awarded in the decree
of divorce or annulment, the court may render judgment against a defaulting party
for the amount of unpaid payments to which the party is entitled.
        (c) The remedy of a reduction to money judgment is in addition to the
other remedies provided by law.
        (d) A money judgment rendered under this section may be enforced by any
means available for the enforcement of judgment for debt.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17, 1997.

…

       Sec. 9.012. CONTEMPT. (a) The court may enforce by contempt an
order requiring delivery of specific property or an award of a right to future
property.
       (b) The court may not enforce by contempt an award in a decree of divorce
or annulment of a sum of money payable in a lump sum or in future installment
payments in the nature of debt, except for:
              (1) a sum of money in existence at the time the decree was rendered;
or
              (2) a matured right to future payments as provided by Section 9.011.
        (c) This subchapter does not detract from or limit the general power of a
court to enforce an order of the court by appropriate means.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17, 1997.
B